DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Response to Amendment
In response to the amendment filed on 01/13/2022, No Claims have been cancelled, and Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 01/13/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 in view of Coyle have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the newly filed IDS (07/01/2022), a new ground(s) of rejection is made in view of Coyle (US PGPub 2019/0046170) in view of Rowe (US PGPub 2016/0338706)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyle (US PGPub 2019/0046170) in view of Rowe (US PGPub 2016/0338706).
Regarding Claim 1, Coyle teaches an occlusive medical device comprising: 
a frame (2) comprising (Figure 2): 
a distal annular flange (14) having a radially outer surface and a radially inner surface (Figure 2; Paragraph 0031-0036); 
a proximal annular flange (8) having a radially outer surface and a radially inner surface (Figure 2; Paragraph 0031-0036); and 
a waist member (cylindrical segment as described in Paragraphs 0032-0033, not seen well in Figure 2, but seen better in Figures 3 as element 16) extending between and connecting the distal annular flange (14) to the proximal annular flange (8; See Figure 2), 
wherein the radially inner surface of the distal annular flange (8), the waist member (cylindrical segment, as seen in Figure 3), and the radially inner surface of the proximal annular flange define an unobstructed passageway through the frame (see Figure 4; see Paragraphs 0032-0036); 
at least one closure (gasket; 22 which includes the sutures to attach to the gasket; Paragraphs 0032-0038) coupled to the frame and configured to close the passageway to: 
provide an occlusive effect (Paragraph 0033), and 
enable subsequent access through the passageway when the occlusive medical device is deployed at a target site (Paragraph 0033).
Coyle discloses “Any number of suitable materials may be used to form the gasket including, for examples, polymers, silicone-based materials, soft thermoplastics, and the like. The exact material used to form the gasket is not critical, so long as it provides the desired penetrable and re-sealable characteristics described herein” but fails to explicitly teach wherein at least one closure is formed from a woven, knitted, or braided material.
Rowe teaches a closure device for septal defects comprising a gasket/sheet/valve (22) within a middle/waist segment (see Figures 9-12), wherein the sheet 22 is selected to permit a medical instrument (e.g., a delivery catheter) to puncture the sheet 22 and cross the atrial septum in a subsequent procedure (Paragraph 0067). In some implementations, a closure device can comprise a valve member instead of a unitary sheet 22 that blocks the flow of blood through the device. The valve member can be configured to block the flow of blood between the left atrium and the right atrium but permit a medical instrument to be easily inserted through the closure device to access the left side of the heart (Paragraph 0068; Rowe). Rowe teaches wherein at least one closure (sheet/valve/gasket) is formed from a woven, knitted, or braided material (Paragraph 0067; Rowe).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the gasket of Coyle using the materials as taught by Rowe, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (See MPEP 2144.07). In this case, the materials taught by Rowe are sufficient to provide the desired penetrable and re-sealable characteristics required of Coyle.
Regarding Claim 2, the combination of references disclosed above  teaches the occlusive medical device of Claim 1, wherein Coyle teaches the occlusive medical device is configured to be deployed within a septal defect (SD), wherein the waist member conforms to a diameter of the SD, the distal annular flange engages a left atrial surface of the SD, and the proximal annular flange engages a right atrial surface of the SD (Paragraph 0018, 0019, 0044-0047).
Regarding Claim 3, the combination of references disclosed above teaches the occlusive medical device of Claim 1, but fails to explicitly teach wherein a diameter of the radially outer surface of the distal annular flange (8) is at least 5mm larger than a diameter of the passageway.
Coyle discloses in Paragraph 0020 that the planes of occlusion of disks can be sized from about 4mm to 40mm but fails to disclose any size of the cylindrical portion. Coyle discloses in Paragraph 0027 that the size of the medical device is not critical as long as the medical device provides occlusion and a secure fit. Coyle also states in Paragraph 0027 that the cylindrical segments and the proximal and distal disk shaped portions can be formed of any suitable shape that provides the intended benefits. Furthermore, Coyle discloses that the medical device may be customized for an individual user based on a computer tomography scan (Paragraph 0027). 
Since Coyle discloses substantially all the limitations of the claim(s) except for the specific proportions of the distal flange relative to the diameter of the passageway, it would have been an obvious matter of design choice before the effective filing date of the invention to make the different portions of the medical device to whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402. Furthermore, it is advantageous to be able to modify the relative sizes of components of the medical device in order to be customized to an individual user.
Regarding Claim 4, the combination of references disclosed above teaches the occlusive medical device of Claim 1, but fails to explicitly teach wherein the radially inner surface of the distal annular flange, the waist member, and the radially inner surface of the proximal annular flange define the passageway to accommodate medical devices having a diameter of 4Fr to 36Fr. Coyle discloses that the device can be manufactured to accommodate sizes from about 8Fr to 27Fr (Paragraph 0020), which fails within the range of 4Fr to 36Fr, but does not encompass the whole range.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the size range of the passageway to accommodate medical devices in the range of 4Fr to 36Fr, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
Regarding Claim 5, the combination of references disclosed above teaches the occlusive medical device of Claim 1, wherein Coyle teaches further comprising three or more spokes (wires; 10; see Paragraphs 0031-0032 extending radially inwardly from the radially inner surface of the proximal annular flange (8) (Paragraphs 0025-0028; see Figure 2; Coyle).
Regarding Claim 6, the combination of references disclosed above teaches the occlusive medical device of Claim 5, wherein Coyle teaches further comprising an attachment member (18; see Figure 2) coupled to the spokes (10), the attachment member (18) configured to couple to a delivery cable for advancement and recapture of the occlusive medical device during deployment thereof (Paragraph 0031; Coyle).
Regarding Claim 7, the combination of references disclosed above teaches the occlusive medical device of Claim 1, wherein Coyle teaches the frame (2; Paragraph 0024) is formed from a different material than the at least one closure (22; Paragraph 0034-0035; Coyle).
Regarding Claim 8, the combination of references disclosed above teaches the occlusive medical device of Claim 1, wherein Coyle teaches the frame is formed from a shape-memory material (Paragraph 0024; Coyle).
Regarding Claim 9, the combination of references disclosed above teaches the occlusive medical device of Claim 1, wherein Coyle teaches the frame is formed from one of at least one layer of braided shape-memory material, at least one wound wire, or a laser-cut tube (Paragraph 0021 and 0026; Coyle).
Regarding Claim 10, the combination of references disclosed above teaches the occlusive medical device of Claim 1, wherein Coyle the frame is formed from at least one of a radiopaque material, a metallic material, or a bioabsorbable material (Paragraph 0022 and 0024; Coyle).
Regarding Claim 11, the combination of references disclosed above teaches the occlusive medical device of Claim 1, wherein Rowe teaches the frame is formed from a bioabsorbable material promoting tissue endothelialization (Paragraph 0052; Rowe).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the frame taught by Coyle using the materials of the frame as taught by Rowe, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (See MPEP 2144.07).
Regarding Claim 12, the combination of references disclosed above teaches the occlusive medical device of Claim 1, wherein Rowe teaches the woven, knitted, or braided material is a non-metallic material (Paragraph 0050 and 0067-0069; Rowe).
Regarding Claim 13, the combination of references disclosed teaches the occlusive medical device of Claim 1, wherein Rowe teaches the woven, knitted, or braided material a flexible material (Paragraph 0050 and 0067-0069; Rowe).
Regarding Claim 14, the combination of references disclosed above teaches the occlusive medical device of Claim 1, wherein Rowe teaches the woven, knitted, or braided material is a bioabsorbable material promoting tissue endothelization thereon (Paragraph 0050 and 0069; Rowe).
Regarding Claim 15, the combination of references disclosed above teaches the occlusive medical device of Claim 1, wherein Coyle teaches the at least one closure comprises an attachment member (preformed slits or resealable structures) configured to couple to a delivery cable for advancement and recapture of the occlusive medical device during deployment thereof (Paragraph 0034-0035).
Regarding Claim 17, the combination of references disclosed above teaches the occlusive medical device of Claim 1, wherein Coyle teaches the at least one closure (gasket) comprises a closure (22) coupled (23) to the waist member (16) within the passageway (Paragraph 0035; see Figure 3).


Claims 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyle (US PGPub 2019/0046170) and Rowe (US PGPub 2016/0338706) as applied to claim 1 above, and further in view of Judisch (US PGPub 2019/0282746).
Regarding Claim 16, the combination of references disclosed above teaches the occlusive medical device of Claim 1, but fails to disclose wherein the at least one closure comprises a first closure coupled to the distal annular flange and a second closure coupled to the proximal annular flange.
Judisch discloses a medical device (10) comprising a frame having a distal flange (38), a proximal flange (36) and a waist member (20) positioned in-between (Figure 4), further comprising at least one closure (40 and 41) coupled to the frame, wherein the at least one closure (40 and 41) comprises a first closure (41) coupled to the distal annular flange (38) and a second closure (40) coupled to the proximal annular flange (36; see Figure 4; Paragraph 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one closure taught by the combination of references disclosed above, to include 2 closures disposed in the lumens of the proximal and distal flanges, as taught by Judisch, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The Examiner notes that changing the number of closures and positions along the passageway would not change the principle function of the device of Coyle, which is to selectively occlude the internal passageway of the occlusive medical device.

Regarding Claim 18, the combination of references disclosed above teaches the occlusive medical device of Claim 1, but fails to explicitly teach wherein the at least one closure comprises a closure coupled to the distal annular flange adjacent to one of the radially inner surface of the distal annular flange or the radially outer surface of the distal annular flange.
Judisch discloses a medical device (10) comprising a frame having a distal flange (38), a proximal flange (36) and a waist member (20) positioned in-between (Figure 4), further comprising at least one closure (40 and 41) coupled to the frame, wherein the at least cone closure comprises a closure coupled to the distal annular flange adjacent to one of the radially inner surface of the distal annular flange or the radially outer surface of the distal annular flange (36; see Figure 4; Paragraph 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one closure taught by the combination of references disclosed above, to include closures disposed in the lumens of the distal flanges, as taught by Judisch, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The Examiner notes that changing the number of closures and positions along the passageway would not change the principle function of the device of Coyle, which is to selectively occlude the internal passageway of the occlusive medical device.
Regarding Claim 19, the combination of references disclosed above teaches the occlusive medical device of Claim 1, but fails to explicitly teach wherein the at least one closure comprises a closure coupled to the proximal annular flange adjacent to one of the radially inner surface of the proximal annular flange or the radially outer surface of the proximal annular flange.
Judisch discloses a medical device (10) comprising a frame having a distal flange (38), a proximal flange (36) and a waist member (20) positioned in-between (Figure 4), further comprising at least one closure (40 and 41) coupled to the frame, wherein the at least cone closure comprises a closure coupled to the proximal annular flange adjacent to one of the radially inner surface of the proximal annular flange or the radially outer surface of the proximal annular flange (36; see Figure 4; Paragraph 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one closure taught by the combination of references disclosed above, to include closures disposed in the lumen of the proximal flanges, as taught by Judisch, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The Examiner notes that changing the number of closures and positions along the passageway would not change the principle function of the device of Coyle, which is to selectively occlude the internal passageway of the occlusive medical device.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyle (US PGPub 2019/0046170) and Rowe (US PGPub 2016/0338706) as applied to claim 1 above, and further in view of Rowe (US PGPub 2017/0224323; now referred to Rowe-2)
Regarding Claim 20, the combination of references disclosed above teaches the occlusive medical device of Claim 1, but fails to disclose wherein the at least one closure comprises a closure that encloses the entire frame.
Rowe-2 discloses an occlusive medical device (300; abstract) comprising at least one closure (304 and 314) in which a closure (314) encloses the entire frame (see Figures 13-18) (Paragraph 0056-0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of reference to include a closure which encloses the entire frame, as taught by Rowe-2, for the advantage of providing a structure to prevent or minimize tissue in-growth and integration of the frame with adjacent tissue (Paragraph 0059; Rowe-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771